In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00047-CV
        ______________________________


          NATURAL GAS PIPELINE
       COMPANY OF AMERICA, Appellant

                          V.

      WILLIAM JUSTISS, ET AL., Appellees




   On Appeal from the 62nd Judicial District Court
               Lamar County, Texas
               Trial Court No. 65759




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                           MEMORANDUM OPINION

            When Natural Gas Pipeline Company of America (NGPC) began to operate its natural gas

compressor station in Lamar County in 1992, many of the property owners in the area did not

consider it a desirable neighbor, complaining of the noise and odor the compressor station

generated. Finally, in June 1998, the State cited NGPC for exceeding permitted emissions levels.

About two months after the State issued that citation, the plaintiffs brought suit against NGPC,

alleging that noise and odor emanating from its compressor station constituted a permanent

nuisance.1 Progress on the suit lagged for approximately ten years. After a trial on the merits,

the jury concurred with some of the plaintiffs2 and awarded those plaintiffs $1,242,500.00 in

damages for the diminution in value of their properties. The trial court entered judgment on the

verdict and awarded $645,229.00 in prejudgment interest.3

            On appeal, NGPC argues that the trial court erred because: (1) the permanent nuisance

claim was barred by the statute of limitations, (2) the facts supporting the jury‘s finding of a

permanent nuisance are legally and factually insufficient, (3) the facts supporting the jury‘s

damage awards are legally and factually insufficient, and (4) prejudgment interest was improperly

awarded because the plaintiffs failed to segregate their past and future damages.

1
 Plaintiffs‘ First Amended Original Petition makes claims for nuisance, negligence, trespass, and personal injury;
however, permanent nuisance was the only claim argued at trial.
2
 The jury found that the compressor station was not a permanent nuisance as to plaintiffs Robert Rast, as Executor of
the Estate of Richard Rast, and Barry and Tina Cope, and, therefore, did not award them any damages.
3
    The judge also awarded the plaintiffs $991.00 in costs.

                                                              2
Facts

        NGPC‘s compressor station #802 in Lamar County, Texas (the station), commenced

operation in 1992. The station, located along a major natural gas pipeline, filters liquids from the

natural gas flowing through the pipeline, compresses the gas to boost its pressure for further

transmission, and then returns it to the pipeline for transmission elsewhere. Exhaust fumes from

the station‘s operations are expelled into the air through stacks.

        Soon after the station began operating, neighboring residents complained to NGPC and to

State regulators. One of the plaintiffs, William ―Bubba‖ Justiss (Bubba Justiss) made numerous

telephone calls to NGPC complaining of the station‘s noise at least once per year from 1992

through 1996. Bubba Justiss also made telephone complaints about the station‘s noise and odor

to the State regulators at the Texas Natural Resources Conservation Commission (now the Texas

Commission on Environmental Quality, to which reference is made hereinafter both in its former

and in its present incarnation as TCEQ) in 1994, 1995, and 1996. NGPC denied that the station

caused any such problems, and NGPC‘s testing showed that the noise and fume levels were in

compliance with government permits. Nevertheless, NGPC took measures to alleviate some of

the noise by planting trees as sound breaks and installing ―hospital quiet‖ covers for some of their

machinery.

        The plaintiffs and a mailman who had serviced the area for years testified that although the

noise and odor had been an annoyance from the date the station began operations, in late 1997 and



                                                  3
1998, the noise and odor from the station appreciably increased to the point it became unbearable.

On June 12, 1998, the TCEQ cited NGPC for a category 5 violation; under this classification, the

TCEQ indicated that the odors from the station were overpowering, highly objectionable and

(because such odors were capable of causing nausea and headache) a person encountering them

would need to leave the area. A TCEQ category 5 violation is the most severe level and indicates

an odor level offensive enough to prevent working or playing outside, would cause people to tend

to remain inside, and even make it difficult to eat or sleep in the impacted area.

       Two months after the June citation was issued, the twelve plaintiffs (William ―Bubba‖

Justiss and Darlene Justiss, Joseph Justiss, Robert Rast, as Executor of the Estate of Richard Rast,

Tommy Alspaugh and Judy Alspaugh, Barry Cope and Tina Cope, Joe Denton Mashburn and

Christine Mashburn, and Joe Donald Mashburn and Judy Mashburn) brought suit against NGPC,

alleging that the noise and odor from the station constituted a permanent nuisance. Over the next

few months, attempting to address the State citation and the complaints, NGPC raised the height of

some of its exhaust stacks by thirty feet and changed the brand of oil used in the compressor

engines from natural to synthetic oil. NGPC argues that the TCEQ considers NGPC‘s actions to

have adequately resolved the emissions violations, and all of the State‘s subsequent air testing

have supported that conclusion. However, some of the plaintiffs testified that the odor has yet to

improve and in some instances has actually gotten worse instead of better.




                                                 4
        Almost ten years after suit was filed, the case proceeded to trial on the merits. Although

some of the plaintiffs were awarded nothing by the jury, the others were awarded $1,242,500.00 in

damages for the diminution in value of their property. The trial court entered judgment on the

verdict and awarded $645,229.00 in prejudgment interest.

There is sufficient evidence that the permanent nuisance claim accrued on June 12, 1998

        At trial NGPC argued alternatively. On the one hand, it maintained that there was no

nuisance, but on the other hand that if the station‘s operation created a nuisance, the plaintiffs‘

cause of action was barred by the statute of limitations. However, the jury found that the noise

and odor did create a permanent nuisance and that the claim for that nuisance arose on June 12,

1998, the date the TCEQ cited NGPC for violations. In its first point on appeal, NGPC argues

that the two-year statute of limitations for permanent nuisance bars the plaintiffs‘ suit and that the

evidence supporting the jury‘s finding is legally and factually insufficient.

        Standard of Review

        As a general rule, the party asserting the statute of limitations bears the burden of proving

when the plaintiffs‘ causes of action accrued in order to demonstrate that statute of limitations was

applicable as a bar to their claim. Hoffman v. Wall, 602 S.W.2d 324 (Tex. App.––Texarkana

1980, writ ref‘d n.r.e.); Naylor v. Gutteridge, 430 S.W.2d 726 (Tex. Civ. App.––Austin 1968, writ

ref‘d n.r.e.).




                                                  5
       When a party attacks the legal sufficiency of an adverse finding on an issue on which it has

the burden of proof, the party must demonstrate on appeal that no evidence supports the finding

and that the evidence establishes, as a matter of law, all vital facts in support of the issue. Dow

Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001). Evidence is legally sufficient if it ―would

enable reasonable and fair-minded people to reach the verdict under review.‖ City of Keller v.

Wilson, 168 S.W.3d 802, 827 (Tex. 2005). In evaluating the evidence‘s legal sufficiency, ―we

credit evidence that supports the verdict if reasonable jurors could, and disregard contrary

evidence unless reasonable jurors could not.‖ Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d
788, 793 (Tex. 2006) (citing Wilson, 168 S.W.3d at 827); Am. InterState Ins. Co. v. Hinson, 172
S.W.3d 108, 114 (Tex. App.––Beaumont 2005, pet. denied).             We sustain legal sufficiency

challenges ―when, among other things, the evidence offered to establish a vital fact does not

exceed a scintilla.‖ Suberu, 216 S.W.3d at 793. ―Evidence does not exceed a scintilla if it is ‗so

weak as to do no more than create a mere surmise or suspicion‘ that the fact exists.‖ Id. (quoting

Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004)).

       When a party attacks the factual sufficiency of an adverse finding on an issue on which it

has the burden of proof, it must demonstrate on appeal that the adverse finding is against the great

weight and preponderance of the evidence. Francis, 46 S.W.3d at 242. In determining factual

sufficiency, we must consider and weigh all of the evidence, and can set aside a verdict only if the

evidence is so weak or if the finding so against the great weight and preponderance of the evidence



                                                 6
that it is clearly wrong and unjust. Id.; Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); Croucher

v. Croucher, 660 S.W.2d 55, 58 (Tex. 1983).

           Law and Facts

           A plaintiff must bring a claim for permanent nuisance within two years of ―when injury

first occurs or is discovered.‖ Schneider Nat’l Carriers, Inc. v. Bates, 147 S.W.3d 264, 270 (Tex.

2004); see TEX. CIV. PRAC. & REM. CODE ANN. § 16.003 (Vernon Supp. 2009). Accrual occurs

upon notice of the injury or when the injury first occurs, even if the claimant does not yet know the

full extent of the damages or the chances of avoiding them. PPG Indus., Inc. v. JMB/Houston

Ctrs. Partners Ltd. P’ship, 146 S.W.3d 79 (Tex. 2004).

           NGPC relies on Velsicol Chemical Corp. v. Winograd, 956 S.W.2d 529 (Tex. 1997),4

wherein Judwin, an apartment manager, sued for damages caused by chlordane (manufactured by

Velsicol) sprayed by CMS (a pest exterminator) on apartment buildings‘ exteriors. In 1987, the

Texas Department of Agriculture (TDA) investigated and determined that the chlordane on the

outside of the apartments‘ walls had to be remediated and that chlordane had also penetrated to the

individual apartments. However, because the chlordane levels discovered inside the apartments

did not exceed environmental regulations, the TDA did not order the interiors remediated.5 Four

years later, new tests revealed that chlordane levels inside the apartments then exceeded


4
 NGPC also cites Atlas Chemical Industries, Inc. v. Anderson, 524 S.W.2d 681 (Tex. 1975), which we do not find
applicable here.
5
    Chlordane ―contamination‖ occurs when interior chlordane levels exceed 0.5 micrograms per cubic meter.

                                                          7
environmental regulations and required remediation. Judwin (who had been sued by tenants

exposed to the chlordane) brought claims for property damage and injury to business. The Texas

Supreme Court held that the statute of limitations barred Judwin‘s claims because her injuries, and,

therefore, her cause of action, first arose when it was first learned by Judwin that chlordane residue

was inside the apartments, not when it was discovered that the chlordane levels exceeded

environmental regulations.

        NGPC also cites to City of Port Arthur v. Bowling, 551 S.W.2d 155 (Tex. Civ.

App.––Beaumont 1977, writ ref‘d n.r.e.), where Bowling sued the city for property damage caused

by emissions from the city‘s sanitation system. For years, Bowling had complained about the

odor and emissions from the city‘s sanitation system. The jury found for Bowling, but also found

that he first knew of the injury more than two years prior to filing suit, and, therefore, the court held

his claims were barred by the statute of limitations.

        The Velsicol case is distinguishable from the present case because here, the issue of when

conditions arose to a nuisance level is in controversy because NGPC denied the existence of a

nuisance at any time prior to 1998. Similarly, City of Port Arthur does not apply because in City

of Port Arthur the jury determined that the injury first occurred more than two years prior to the

filing of suit, whereas the jury in this case found the injury to have first attained a nuisance level

within the limitations period.




                                                   8
        In this case, there is ample evidence to support the jury‘s determination that the plaintiffs‘

cause of action accrued on June 12, 1998. NGPC‘s position was that its station operated at a

normal capacity for much of 1992 through 1998 and that no nuisance existed at all from 1992

through 1997. The TCEQ citation informing NGPC that its emissions amounted to a ―substantial

interference‖ with neighboring property owners was dated June 12, 1998, the same date found by

the jury to be the date upon which the cause of action accrued. Tommy Rutledge delivered the

mail in the area of the station and the plaintiffs‘ properties for twenty-five years and he testified

that the rotten egg-like odor from the station burns the nose and throat, that it was so bad that he

tried to transfer to a different route, and that he began noticing the odors around 1998. Several of

the plaintiffs, including Tommy Alspaugh, his wife, Judy, Joe Donald Mashburn, Christine

Mashburn, Joseph Justiss, Bubba Justiss and his wife, Darlene, testified that the noise and odor

from that station got much worse in 1997 and 1998, that at that point, it was so bad that ―something

had to be done,‖ and that the conditions persisted and even worsened over the ten years between

the date of filing the suit until trial.

        It is the jury‘s province to resolve conflicts in the evidence. Wilson, 168 S.W.3d at

819–20. The jury remains the sole judge of witnesses‘ credibility and the weight to be given their

testimony; it is free to accept or reject all or part of a witness‘s testimony. Golden Eagle Archery,

Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003). Therefore, it is the jury‘s province to decide

when the conditions caused by the station arose to nuisance levels. Here, the jury was free to



                                                  9
accept NGPC‘s denials of any nuisance, accept the State‘s date of citation as the date of accrual,

and consider the plaintiffs‘ pre–1997 claims and complaints about noise and odor as being

complaints about bothersome issues not yet rising to the level of nuisance. We find there is

legally and factually sufficient evidence to support the jury‘s finding that the cause of action first

accrued in June of 1998 and overrule NGPC‘s first point of error.

There is sufficient evidence that the station’s operation amounted to a permanent nuisance

         In its second point of error, NGPC contends that the evidence supporting the jury‘s finding

of a permanent nuisance is legally and factually insufficient.

         Law and Facts

         Question one of the jury charge instructed the jury that in order to find that a permanent

nuisance existed as to any of the plaintiffs, the jury must first find that the operation of the

compressor station created a condition that substantially interfered with the use and enjoyment of

the land by causing unreasonable discomfort or annoyance to persons of ordinary sensibilities and

that the conditions created by the station were sufficiently constant or regular that their future

impact can be reasonably evaluated.6 Holubec, 111 S.W.3d at 37; Schneider Nat’l Carriers, 147
S.W.3d at 283. Sufficiently extreme foul odors, dust, noise, and bright lights may constitute a


6
 Sufficiency of the evidence must be reviewed using the definitions and instructions contained in an unobjected-to jury
charge. Soto v. Seven Seventeen HBE Corp., 52 S.W.3d 201, 204 (Tex. App.––Houston [14th Dist.] 2000, no pet.)
(citing Larson v. Cook Consultants, Inc., 690 S.W.2d 567, 568 (Tex. 1985); Allen v. Am. Nat'l Ins. Co., 380 S.W.2d
604, 609 (Tex. 1964)). Here, neither party objected to the instruction‘s definition, and the definition of permanent
nuisance used in Question 1 matches the accepted caselaw definition as stated in Holubec v. Brandenberger, 111
S.W.3d 32, 37 (Tex. 2003), and Schneider Nat’l Carriers, 147 S.W.3d at 283.

                                                         10
nuisance. Holubec, 111 S.W.3d at 37–38; see also Bay Petroleum Corp. v. Crumpler, 372
S.W.2d 318, 318–20 (Tex. 1963).

       In weighing the evidence, it is the jury‘s duty to determine whether the frequency, duration,

degree, and extent of the conditions at issue amount to the substantial interference required for a

nuisance. See Schneider Nat’l Carriers, 147 S.W.3d at 281; West v. Brenntag Sw., Inc., 168
S.W.3d 327, 336 (Tex. App.––Texarkana 2005, pet. denied). As a requisite to determine whether

a nuisance is temporary or permanent, the jury also decides whether similar conditions are

reasonably certain to continue in the future. Schneider Nat’l Carriers, 147 S.W.3d at 281;

Mitchell Energy Corp. v. Bartlett, 958 S.W.2d 430, 436 (Tex. App.––Fort Worth 1997, pet.

denied) (affirming jury finding that injury to property was ―ongoing and continuous‖).

       In Schneider National Carriers, the Texas Supreme Court clarified the test for determining

whether a nuisance is permanent or temporary, and the court conducted a comprehensive analysis

of the distinctions between permanent and temporary nuisances. 147 S.W.3d 264. Whether a

nuisance is permanent turns on expectations about its impact over a period of years. Id. at 276.

A nuisance is permanent if it is ―constant and continuous,‖ if injury ―constantly and regularly

recurs,‖ and if future harm can reasonably be predicted and evaluated. Id. at 272, 278 (quoting

Bayouth v. Loin Oil Co., 671 S.W.2d 867, 868 (Tex. 1984); Rosenthal v. Taylor, B. & H. Ry. Co.,

79 Tex. 325, 15 S.W. 268, 269 (1891)). A permanent nuisance may also be established by

―showing that either the plaintiff‘s injuries or the defendant‘s operations are permanent.‖ Id. at



                                                11
283. Conversely, a nuisance is temporary ―only if it is so irregular or intermittent over the period

leading up to filing and trial that future injury cannot be estimated with reasonable certainty.‖ Id.

at 281. A nuisance is temporary if it is occasional, sporadic, intermittent, or of limited duration.

Bayouth, 671 S.W.2d 868; Rosenthal, 15 S.W. at 269.

       The issue here is whether there is legally and factually sufficient evidence that: (1) the

odor and noise created by operation of the station caused a nuisance, (2) if a nuisance was created

by the noise and odor, did the nuisance begin on the date found by the jury, and (3) if a nuisance

was created, was it a permanent nuisance.

       The testimony proffered by each of the plaintiffs regarding the character and degree of

conditions, noise, and odor generated by the station is similar. Bubba Justiss, Joe Donald and

Christine Mashburn, and Tommy Alspaugh testified that the smell burns the nose and smells like

rotten eggs or car exhaust and is so bad that it makes it difficult or impossible to work or play

outside, hang-dry their laundry, or keep their windows open for ventilation. They testified that

the ―regular‖ noise and vibration from the station sounds like a large diesel truck is running in the

driveway and there are unpredictable times when the noise is much louder, occurring at all hours of

the night and day. However, prior to the June 1998 citation, tests performed by NGPC and the

TCEQ failed to reveal a nuisance, and NGPC took remedial measures (e.g., planting banks of trees

and using new ―hospital quiet‖ covers and insulators for some of their generators or engines) to

dampen the sound emitted from the station.



                                                 12
       The plaintiffs each testified that in the ten years since 1998, the odors have not improved,

and some, including the Rutledges, Bubba Justiss, Joseph Justiss, Joe Denton Mashburn, Judy

Mashburn, Joe Donald and Christine Mashburn, testified that the smell has, indeed, worsened in

the intervening years. This worsening occurred even in spite of the ameliorative measures taken

by NGPC of changing the type of oil and raising the height of the exhaust stacks at the station.

NGPC attempted to rebut this contention by showing that the TCEQ tested the area in the fall of

1998 and throughout the next year and that those tests revealed the emission odors were within

permitted levels and were no longer at a nuisance level.

       It is the jury‘s province to resolve conflicts in the evidence. Wilson, 168 S.W.3d at

819–20. The jury remains the sole judge of witnesses‘ credibility and weight to be given their

testimony, and is free to accept or reject all or part of a witness‘s testimony. Jackson, 116 S.W.3d

at 761. From the testimony and evidence in this case a rational juror could have found a

permanent nuisance. Such a finding is not against the great weight and preponderance of the

evidence. Here, there is ample testimony and evidence to support the jury‘s finding of a nuisance

and the ten years between the filing of suit and the time of trial provided the jury an ample time

period from which it could determine that the conditions caused by the station are permanent.

Therefore, we overrule NGPC‘s second point of error.




                                                13
The jury’s damage awards are supported by legally and factually sufficient evidence

            After finding that NGPC‘s station created a permanent nuisance as to all the plaintiffs but

the Estate of Richard Rast and Barry and Tina Cope, the jury awarded those plaintiffs about $1.2

million. 7 Separate damage awards were given for each plaintiff burdened by the nuisance.

Rather than using an expert witness to testify to the diminution in value of their properties, the

plaintiffs testified to their own respective property values. NGPC argues in its third point of error

that the evidence is legally and factually insufficient to support the jury‘s damage awards.

            Standard of Review

            For this point of error, we apply the same standards of review for legal and factual

sufficiency challenges that we applied to NGPC‘s second point of error.

            Law

            The attendant measure of damages for permanent nuisance is the difference, if any, in the

property‘s market values immediately before and immediately after the nuisance occurred. See

Schneider Nat’l Carriers, 147 S.W.3d at 276 (citing Crumpler, 372 S.W.2d at 320; Lone Star Gas




7
    The separate jury awards are as follows:

            William ―Bubba‖ Justiss and Darlene Justiss              $540,000
            Joseph Justiss                                           $175,000
            Robert Rast, as Executor of the Estate of Richard Rast   $0
            Tommy Alspaugh and Judy Alspaugh                         $270,000
            Barry Cope and Tina Cope                                 $0
            Joe Denton Mashburn and Christine Mashburn               $57,500
            Joe Donald Mashburn and Judy Mashburn                    $200,000

                                                           14
Co. v. Hutton, 58 S.W.2d 19, 20 (Tex. Comm‘n App. 1933, holding approved)); see also Porras v.

Craig, 675 S.W.2d 503, 504 (Tex. 1984).

       The proper way of proving diminution in property value is opinion testimony. See State v.

Carpenter, 126 Tex. 604, 89 S.W.2d 194 (1936). Opinion testimony concerning this measure of

damages is subject to the same requirements as any other opinion evidence with one exception:

even lacking the qualifications of an expert, the owner of property can testify to its market value.

Gulf States Utils. Co. v. Low, 79 S.W.3d 561 (Tex. 2002); Porras, 675 S.W.2d at 504. The

expertise and qualifications of the witness are merely factors to be considered in weighing the

testimony of an owner testifying about the value of his own property. Dillon v. Troublefield, 601
S.W.2d 141 (Tex. Civ. App.––Austin 1980, no writ); Sw. Public Serv. Co. v. Vanderburg, 581
S.W.2d 239 (Tex. Civ. App.––Amarillo 1979, writ ref‘d n.r.e.). Where the property owner is the

witness testifying to its value, ―the rules pertaining to establishing the value of the property in

question should be liberally construed.‖ First Nat’l Bank of McAllen v. Brown, 644 S.W.2d 808

(Tex. App.—Corpus Christi 1982, writ ref‘d n.r.e.).

       NGPC argues that: (1) the plaintiffs were unqualified to testify as to the value of their

property; (2) their damage testimony was unsupported speculation; (3) some of their damage

testimony is based upon intrinsic value, rather than market value; (4) even if the damage testimony

had a basis, it was ―conclusively‖ rebutted by NGPC‘s expert‘s valuation testimony; and (5) none

of the plaintiffs testified to the correct measure of damages.



                                                 15
                Qualification

       In order for a property owner to qualify as a witness regarding the damages to his property,

his testimony must show that it refers to the market value (as opposed to its intrinsic value or some

other value measure). Porras, 675 S.W.2d at 504–05. This requirement is usually met if the

owner demonstrates that he is familiar with its market value and his opinion is based on that

market value.      Id. at 505 (citing Moody v. Castleberry, 151 S.W.2d 960 (Tex. Civ.

App.––Texarkana 1941, no writ)); Khorshid, Inc. v. Christian, 257 S.W.3d 748 (Tex.

App.––Dallas 2008, no writ). In rendering an opinion concerning value, it is not necessary that

the owner of the property use the words ―market value‖ so long as his testimony reveals his

familiarity with the market value of the property and his opinion was based on that market value.

Christian, 257 S.W.3d at 760–61 (owner of cab had sold two cabs in past and testified to

diminished value of damaged cab at issue); see Redman Homes, Inc. v. Ivy, 920 S.W.2d 664, 669

(Tex. 1996).

       The following is the summary of the evidence by the plaintiffs as to the value of their

property:

                Tommy Alspaugh and his wife had lived in Howland, Texas (the community where

                the station and the affected lands are located), for almost fifty years. Tommy

                testified that their land is high quality property and well cared for. He testified,




                                                 16
and his wife, Judy, agreed, that their property had lost fifty percent of its value

($1,000.00 per acre loss in value) because of the conditions created by the station.

Joe Donald Mashburn had lived in Howland his entire life, was a loan officer at a

bank, and testified that he was familiar with the market value of real estate as a part

of his employment. He testified that the value of his property had decreased by

$400,000.00, an assessment in which his spouse, Judy Mashburn, concurred.

Joe Denton Mashburn and his wife, Christine, testified that they were lifelong

residents of the area near the pump station, owning a home on a three-acre tract and

a separate nearby forty-acre tract. Christine testified that the home and three acres

would be worth ―maybe‖ $100,000.00 if it were not afflicted by the proximity of

the pump station, but due to the negative influence of the pump station, she

―[didn‘t] think it would be worth anything, but we might could get 10 or 20,000 for

it.‖ Although Joe Denton agreed with the $100,000.00 valuation of their home

property absent the influence of the pump station, he believed that with the pump

station, the value was about $25,000.00. Christine testified that their forty-acre

tract would be worth $1,000.00 per acre without the station, but she ―doubt[s] if we

could get half that much now.‖ Joe Denton disagreed with his wife, believing the

forty-acre tract to be worth more than she did, testifying that it was worth $1,700.00




                                  17
               to $1,800.00 per acre without the station, but that the fair market value today, with

               the station was only about $500.00 or $600.00 per acre.

               Joseph Justiss grew up in Howland, built his home there, and worked cattle on his

               property. He had previously sold some of his real property and believed that his

               home had decreased in value between $75,000.00 and $85,000.00 and that the

               value of his second tract adjoining the State had decreased between $1,400.00 and

               $1,800.00 per acre due to the odor and vibration from the station.

               Bubba and Darlene Justiss had farmed their property near the station for decades.

               He testified that the odor and noise from the station had decreased the value of his

               property by about $1,250.00 per acre.         Darlene agreed with her husband‘s

               valuation testimony.

       Because an owner‘s testimony is an offer of the owner‘s best knowledge of the value of his

property, it ―constitutes sufficient evidence for the trier of fact to make a determination as to the

value based on the witness‘s credibility.‖        Jones v. State, 814 S.W.2d 801, 803 (Tex.

App.––Houston [14th Dist.] 1991, no pet.) (citing Sullivan v. State, 701 S.W.2d 905, 908–09 (Tex.

Crim. App. 1986)). There is ample evidence that the plaintiffs were familiar with their respective

property and the surrounding area, and were, therefore, qualified to give their opinions regarding

the diminution in value of their property.

               Unsupported speculation



                                                 18
          Where the property owner affirmatively demonstrates ―that his opinion is cast in terms of

approximation and estimate unsupported by any relevant facts leading to or supporting such

approximation or estimate[,] the opinion testimony is too conjectural.‖ Stinson v. Cravens,

Dargan & Co., 579 S.W.2d 298, 299 (Tex. Civ. App.––Dallas 1979, no writ); see Ada Oil Co. v.

Logan, 447 S.W.2d 205 (Tex. Civ. App.––Houston [14th Dist.] 1969, no writ). For example, in

Royce Homes, L.P. v. Humphrey, a property owner testified to the diminution in value of his home

after a flood.        244 S.W.3d 570 (Tex. App.––Beaumont 2008, pet. denied).                   On

cross-examination, the owner conceded that he calculated the post-flood value of his home by

―pulling [it] out of the air[.]‖ Id. at 579. The court held his testimony to be speculation and,

therefore, legally insufficient to support the damage award. Id. at 580. Similarly, in the case of

Coffee v. City of Alvin, after testifying to the value of his land, the owner was cross-examined

regarding whether or not he could substantiate or otherwise explain how he determined that value.

641 S.W.2d 597 (Tex. App.––Houston [14th Dist.] 1982), writ ref’d n.r.e., 644 S.W.2d 709 (Tex.

1983). The owner characterized his dollar figures as ―hypothetical‖ and ―as a rule of thumb‖

which maybe he ―pulled out of the air‖ and maybe ―can‘t substantiate.‖ Id. at 601. The court

upheld the trial court‘s finding that the owner‘s property value testimony was of no probative value

because it was cast in terms of approximation and estimate and unsupported by relevant facts. Id.

at 602.




                                                 19
       Unlike Royce Homes and Coffee, in this case, other than asking whether the properties had

been independently appraised or offered for sale in the past, NGPC chose to forego

cross-examination of the plaintiffs regarding the facts supporting their opinions, how they

respectively determined their property values, or their knowledge of local real estate values.

Rather, each of the plaintiffs, save for Bubba Justiss, directly and affirmatively testified to their

opinion of the diminution in value of their property. When Bubba Justiss was asked about the

diminution in value of his property due to the odor and noise from the station, he responded:

              A.       I don‘t know. It‘s a hard thing for me to say because I never ever
       thought in my mind that it was worth what the price of land is bringing now. And
       the only thing that sold out that way lately are the sites –

               ....

              A      I don‘t know. I don‘t know. I‘m going to say probably across the
       whole acreage $1250.

               ....

               A.      Decrease.

(Emphasis added.) The use by Bubba Justiss of the words ―probably‖ and ―I don‘t know‖ might,

if taken out of the context of the person uttering them, be quite problematic. However, the jury

could have easily taken into account that such qualifiers are common East Texas vernacular which

are not necessarily intended to diminish the definiteness of the statement which follows; these

words could have been discounted by the jury as nothing more than verbal pauses and manners of

speech, much in the same vein as saying, ―Let me see now.‖ In contrast, Bubba Justiss‘s


                                                 20
testimony regarding ―what the price of land is bringing now‖ indicates that he is familiar with the

market value of real property in the area. We hold that no plaintiff affirmatively demonstrated

that his valuation opinion was unsupported conjecture. Thus, the testimony could properly be

given weight by the jury in reaching its decision.

               Intrinsic value

       An owner‘s testimony regarding the value of his property must be based on market value,

rather than intrinsic or some other value. Porras, 675 S.W.2d at 504–05. In Porras, a property

owner testified to his property‘s value immediately before and immediately after an unauthorized

bulldozing of a portion of his property. Id. at 505. He testified that it had diminished his

property‘s value by $20,000.00. When asked to ―tell the jury your reasons for the difference of

twenty thousand dollars and how you arrived at it,‖ Craig testified as follows:

       Well I bought this land to build a retirement home on and I am fifty-seven and my
       wife is fifty-six and she‘s not -- she‘s crippled so she wants to get out in the country,
       too. And we bought that for that reason and now we are afraid to build out there.
       And the reason we‘re afraid is because of the exotic animals that will be put next to
       us. Also they patrol the fence with guns. A sign on their fence they‘ll shoot if
       you go across that fence. And about a month ago there was a fire started on the
       grass on my property and burned in under my trees and if my wife had been there
       by herself she couldn‘t have got away.

Id. The court held that Craig‘s testimony was insufficient because it was ―no evidence of market

value‖ as the ―owner‘s testimony affirmatively showed that he referred to personal rather than

market value.‖ Id.




                                                  21
        In this case, NGPC argues that Joseph Justiss‘s valuation testimony is based on intrinsic

value, rather than market value.     When testifying to the market value of his property, Joseph

testified that his property was worth more to him ―than it would be worth to anybody.‖ However,

unlike the testimony in Porras, on re-direct Joseph clarified that his earlier valuation testimony

were his opinions of the fair market value of his property.

                Expert’s rebuttal

        In forming his opinion, NGPC‘s expert testified that he had investigated local land values,

analyzed comparable sales prices in the area, and inspected the plaintiffs‘ properties. NGPC

argues the valuation testimony of its well-qualified expert conclusively rebuts that of the plaintiffs.

When a property owner testifies to the value of his property, his lack of expertise and qualifications

are merely factors for the trier of fact to consider in weighing the owner‘s testimony. Dillon, 601
S.W.2d 141; Vanderburg, 581 S.W.2d 239. The conflicts between the plaintiffs‘ testimony and

that of NGPC‘s expert presents a fact question for the jury regarding the value of the properties in

question. It is the jury‘s province to resolve conflicts in the evidence. Wilson, 168 S.W.3d at

819–20. The jury is free to accept or reject all or part of a witness‘s testimony. Jackson, 116
S.W.3d at 761. Therefore, the jury was free to accept the plaintiffs‘ valuation testimony and

reject that of the expert.

        Incorrect measure of damages




                                                  22
        NGPC also argues that the plaintiffs failed to testify to the correct measure of damages.

The proper measure of damages for permanent nuisance is the difference, if any, in the property‘s

market values immediately before and immediately after the nuisance occurred. See Schneider

Nat’l Carriers, 147 S.W.3d at 276. Because the jury determined that June 12, 1998, was the date

the plaintiffs‘ claims accrued, the correct measure of damages would be the difference in market

value, if any, of each of the plaintiffs‘ properties immediately before and immediately after June

12, 1998. Strangely, there is no evidence in the record (presented by either the plaintiffs or by the

defendant) of the plaintiffs‘ property values at this critical time. Rather, the plaintiffs testified to

the 2008 value of their properties,8 and NGPC argues that because of that, there is insufficient

evidence to support the jury‘s damage awards.

        Sufficiency of the evidence must be reviewed using the definitions and instructions

contained in the unobjected-to jury charge, whether or not they accurately set out the controlling

law. City of Fort Worth v. Zimlich, 29 S.W.3d 62, 71 (Tex. 2000); Soto, 52 S.W.3d at 204 (citing

Larson, 690 S.W.2d at 568; Allen, 380 S.W.2d at 609). In this case, the damage question

submitted to the jury asked:

               What sum of money, if any, do you find from a preponderance of the
        evidence would fairly and reasonably compensate Plaintiffs for their damages, if
        any, which were proximately caused by the Defendant‘s interference?



8
 Some of the plaintiffs testified to their property‘s 2008 value with and without the presence of the pumping station
itself, while others testified to their property‘s 2008 value with and without the conditions caused by the pumping
station. In either case, none of the plaintiffs testified to the value of their property before and after June 1998.

                                                         23
       The proffered jury instruction did not contain an accurate instruction as to the proper

measure of damages. Although NGPC objected to the jury instruction on damages, it failed to

include the correct measure of damages in its proffered damage instruction, as is required. Under

the circumstances we have before us, we must determine whether there is legally and factually

sufficient evidence of a ―sum of money‖ that ―would fairly and reasonably compensate Plaintiffs

for their damages, if any, which were proximately caused by the Defendant‘s interference[.]‖

Here, as explained in the preceding sections, each plaintiff testified to their opinion of the

diminution in value of their property and each plaintiff testified to the noise and odor conditions

caused by the station. We conclude there is sufficient legal and factual evidence from which the

jury could infer that the diminution values to which the plaintiffs testified were caused by the

station‘s ―interference.‖ We overrule NGPC‘s third point of error.

Prejudgment interest may be awarded for permanent nuisance damages

       The judge awarded the plaintiffs $645,229.00 in prejudgment interest. In its fourth point

of error, NGPC argues that an award of damages for a permanent injury includes future damages

and that because the plaintiffs failed to segregate the future damages from those incurred in the

past, the award of prejudgment interest must be vacated.

       Law and Facts

       A judgment in a property damage case earns prejudgment interest. TEX. FIN. CODE ANN.

§ 304.102 (Vernon 2006). However, prejudgment interest may not be assessed or recovered on



                                                24
an award of future damages. TEX. FIN. CODE ANN. § 304.1045 (Vernon 2006). Prejudgment

interest is ―compensation allowed by law as additional damages for lost use of the money due as

damages during the lapse of time between the accrual of the claim and the date of judgment.‖

Johnson & Higgins of Tex., Inc. v. Kenneco Energy, Inc., 962 S.W.2d 507, 528 (Tex. 1998)

(quoting Cavnar v. Quality Control Parking, Inc., 696 S.W.2d 549, 552 (Tex. 1985)).

Compensation other than for the lost use of money is a windfall, penalty, or fine, not ―interest.‖

Battaglia v. Alexander, 177 S.W.3d 893, 907 (Tex. 2005).

       To recover prejudgment interest on an award of damages, the party seeking to obtain

prejudgment interest must segregate past damages from any future damages. Cavnar, 696
S.W.2d at 556, abrogated in part on other grounds by Kenneco Energy, Inc., 962 S.W.2d 507;

Cresthaven Nursing Residence v. Freeman, 134 S.W.3d 214, 223 (Tex. App.––Amarillo 2003, no

pet.). Prejudgment interest is not recoverable on the elements of damages at issue when this

burden is not met because it is fair to place the burden of submitting a segregating jury charge on

the party benefitting from the charge. Cavnar, 696 S.W.2d at 556; KMG Kanal-Muller-Gruppe

Deutschland GmbH & Co. KG v. Davis, 175 S.W.3d 379, 396–97 (Tex. App.––Houston [1st Dist.]

2005, no pet.); Freeman, 134 S.W.3d at 223.

       The issue here is whether diminution in value, as damages for a permanent nuisance,

include future damages for the purposes of prejudgment interest.         Damages for permanent

nuisance include compensation for all losses, future as well as present. Crumpler, 372 S.W.2d at



                                                25
320; Hutton, 58 S.W.2d at 20; City of Amarillo v. Ware, 120 Tex. 456, 40 S.W.2d 57 (Tex. 1931).

In support of its argument, NGPC cites to Schneider National Carriers, where it was stated that the

lost market value awarded for a permanent nuisance ―reflects all losses from the injury, including

lost rents expected in the future.‖ 147 S.W.3d at 276. The Schneider National Carriers court

acknowledged that diminution in market value includes damages for the future because, as the

court explained, estimates of market value, the relative measure of permanent nuisance damages,

normally rest on expectations about future years. Id. at 277–79.

       We believe NGPC‘s reliance upon Schneider National Carriers is misplaced. While the

Schneider National Carriers court repeatedly refers to future damages when discussing permanent

nuisance, it does so in the context of the trade-offs between temporary and permanent nuisances.
147 S.W.3d at 276–85. It would be impossible to sever future damages from present or past

damages when calculating diminution in value because, as the Schneider National Carriers court

explained, the market value of property is based upon the expectations of future years, and the only

two numbers used to calculate diminution in value are a property‘s market values. Any time there

is a permanent loss, there would be the concurrent loss of the future right of use; there is precious

little value in the right of use during the duration of a lightning flash. Therefore, we do not

believe that the Schneider National Carriers case holds that a permanent loss excludes the

expectation of use past the instant of loss. Furthermore, the purpose of prejudgment interest is to

deter undue delay, encourage settlement, and make up for the lost use of money during the



                                                 26
pendency of litigation. Battaglia v. Alexander, 177 S.W.3d 893, 907 (Tex. 2005). Should we

determine that prejudgment interest may not be awarded on permanent nuisance damages as

NGPC contends we should, it would directly conflict with the purpose of prejudgment interest and

give parties a large incentive to delay the litigation of permanent nuisance cases. For the

foregoing reasons, we overrule NGPC‘s fourth point of error.

       We affirm the judgment.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       March 24, 2010
Date Decided:         April 30, 2010




                                              27